10/06/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number:
                                                                                           A. I    PR 06-0422


                                       PR 06-0422
                                                                                OCT 0 6 2020
                                                                              Bowc,n Greerwvuod
                                                                            Clerk of Suprer-re Court
                                                                               Stata of Montana
 IN THE MATTER OF THE PETITION OF
                                                                          ORDER
 JENNIFER TIPTON POLLOCK


       Jennifer Tipton Pollock has petitioned the Court to waive the three-year test
requirement for the Multistate Professional Responsibility Examination (MPRE) for
purposes of her application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date ofthe application for admission." Rule
IV.A.3, Rules of Admission. Pollock passed the MPRE in 1999 when seeking admission
to the practice oflaw in the State ofFlorida, where she was admitted. Pollock has practiced
law for over 21 years "without any ethical or disciplinary issues in any jurisdiction." Good
cause appearing,
       IT IS HEREBY ORDERED that the petition ofJennifer Tipton Pollock to waive the
three-year test requirement for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this .0?1, ay of October, 2020.
           -4*.g*---
—   Justices